CUSIP Numbers: 36868YAA8 36868YAB6 36868YAC4 THIRD AMENDED AND RESTATED CREDIT AGREEMENT among GENCORP INC., as Borrower, ITS MATERIAL DOMESTIC SUBSIDIARIES FROM TIME TO TIME PARTIES HERETO, as Guarantors, THE LENDERS PARTIES HERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as Documentation Agent, SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents Dated as of May 30, 2014 and WELLS FARGO SECURITIES, LLC, SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangersand Joint Book Runners TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1 Defined Terms. Section 1.2 Other Definitional Provisions. Section 1.3 Accounting Terms. Section 1.4 Time References. Section 1.5 Execution of Documents. Section 1.6 Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts; Exchange Rates; Currency Equivalents. ARTICLE II THE LOANS; AMOUNT AND TERMS Section 2.1 Revolving Loans. Section 2.2 Letter of Credit Subfacility. Section 2.3 Swingline Loan Subfacility. Section 2.4 Term Loan. Section 2.6 Reserved. Section 2.7 Fees. Section 2.8 Commitment Reductions. Section 2.9 Repayments. Section 2.10 Default Rate and Payment Dates. Section 2.11 Conversion Options. Section 2.12 Computation of Interest and Fees. Section 2.13 Pro Rata Treatment and Payments. Section 2.14 Non-Receipt of Funds by the Administrative Agent. Section 2.15 Inability to Determine Interest Rate. Section 2.16 Illegality. Section 2.17 Yield Protection. Section 2.18 Indemnity; Nature of Issuing Lender’s Duties. Section 2.19 Taxes. Section 2.20 Replacement of Lenders. Section 2.21 Cash Collateral. Section 2.22 Defaulting Lenders. Section 2.23 Facility Increases ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.1 Financial Condition. Section 3.2 No Change. Section 3.3 Corporate Existence. Section 3.4 Corporate Power; Authorization; Enforceable Obligations. Section 3.5 Compliance with Laws; No Conflict; No Default. Section 3.6 No Material Litigation. Section 3.7 Investment Company Act. Section 3.8 Margin Regulations. Section 3.9 ERISA. Section 3.10 Environmental Matters. Section 3.11 Use of Proceeds. Section 3.12 Subsidiaries. Section 3.13 Ownership. Section 3.14 Indebtedness. Section 3.15 Taxes. Section 3.16 Intellectual Property Rights. Section 3.17 Solvency. Section 3.18 Investments. Section 3.19 Location of Collateral. i Section 3.20 No Burdensome Restrictions. Section 3.21 Brokers’ Fees. Section 3.22 Labor Matters. Section 3.23 Accuracy and Completeness of Information. Section 3.24 Material Contracts. Section 3.25 Insurance. Section 3.26 Security Documents. Section 3.27 Regulation H. Section 3.28 Classification of Senior Indebtedness. Section 3.29 Anti-Terrorism Laws. Section 3.30 Compliance with OFAC Rules and Regulations. Section 3.31 Compliance with FCPA. ARTICLE IV CONDITIONS PRECEDENT Section 4.1 Conditions to Closing Date. Section 4.2 Conditions to All Extensions of Credit. ARTICLE V AFFIRMATIVE COVENANTS Section 5.1 Financial Statements. Section 5.2 Certificates; Other Information. Section 5.3 Payment of Taxes; Other Obligations; Performance of Certain Other Agreements. Section 5.4 Conduct of Business and Maintenance of Existence. Section 5.5 Maintenance of Property; Insurance. Section 5.6 Inspection of Property; Books and Records; Discussions. Section 5.7 Notices. Section 5.8 Environmental Laws. Section 5.9 Financial Covenants. Section 5.10 Additional Guarantors. Section 5.11 Compliance with Law. Section 5.12 Pledged Assets. Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights. Section 5.14 Landlord Waivers. Section 5.15 Further Assurances/Post-Closing Covenants. Section 5.16 Designation of Restricted and Unrestricted Subsidiaries. ARTICLE VI NEGATIVE COVENANTS Section 6.1 Indebtedness. Section 6.2 Liens. Section 6.3 Nature of Business. Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc. Section 6.5 Advances, Investments and Loans. Section 6.6 Transactions with Affiliates. Section 6.7 Ownership of Subsidiaries. Section 6.8 Fiscal Year; Organizational Documents; Material Contracts; Accounting Policies. Section 6.9 Limitation on Restricted Actions and Impediments to Foreclosure. Section 6.10 Restricted Payments. Section 6.11 Amendment of Subordinated Debt. Section 6.12 Sale Leasebacks. Section 6.13 No Further Negative Pledges. Section 6.14 Accounts. ARTICLE VII EVENTS OF DEFAULT Section 7.1 Events of Default. Section 7.2 Acceleration; Remedies. ARTICLE VIII THE ADMINISTRATIVE AGENT Section 8.1 Appointment and Authority. Section 8.2 Nature of Duties. ii Section 8.3 Exculpatory Provisions. Section 8.4 Reliance by Administrative Agent. Section 8.5 Notice of Default. Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Section 8.7 Indemnification. Section 8.8 Administrative Agent in Its Individual Capacity. Section 8.9 Successor Administrative Agent. Section 8.10 Collateral and Guaranty Matters. Section 8.11 Bank Products. ARTICLE IX MISCELLANEOUS Section 9.1 Amendments, Waivers and Release of Collateral. Section 9.2 Notices. Section 9.3 No Waiver; Cumulative Remedies. Section 9.4 Survival of Representations and Warranties. Section 9.5 Payment of Expenses and Taxes; Indemnity. Section 9.6 Successors and Assigns; Participations; Purchasing Lenders. Section 9.7 Right of Set-off; Sharing of Payments. Section 9.8 Table of Contents and Section Headings. Section 9.9 Counterparts. Section 9.10 Integration; Effectiveness; Continuing Agreement. Section 9.11 Severability. Section 9.12 Governing Law. Section 9.13 Consent to Jurisdiction and Service of Process. Section 9.14 Confidentiality. Section 9.15 Acknowledgments. Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages. Section 9.17 Patriot Act Notice. Section 9.18 Resolution of Drafting Ambiguities. Section 9.19 Continuing Agreement. Section 9.20 Press Releases and Related Matters. Section 9.21 Appointment of Borrower. Section 9.22 No Advisory or Fiduciary Responsibility. Section 9.23 Amendment and Restatement. ARTICLE X GUARANTY Section 10.1 The Guaranty. Section 10.2 Bankruptcy. Section 10.3 Nature of Liability. Section 10.4 Independent Obligation. Section 10.5 Authorization. Section 10.6 Reliance. Section 10.7 Waiver. Section 10.8 Limitation on Enforcement. Section 10.9 Confirmation of Payment. Section 10.10 Keepwell. iii Schedules Schedule 1.1(a) Account Designation Letter Schedule 1.1(b) Investments Schedule 1.1(c) Liens Schedule 1.1(d) Existing Letters of Credit Schedule 1.1(e) Mortgaged Properties Schedule 1.1(f) Litigation Schedule 1.1(g) Discontinued Operations Schedule 1.1(h) Form of Bank Product Provider Notice Schedule 2.1(b)(i) Form of Notice of Borrowing Schedule 2.1(e) Form of Revolving Note Schedule 2.3(d) Form of Swingline Note Schedule 2.4(a)
